DETAILED ACTION
This action is responsive to the Amendments and Remarks received 09/23/2021 in which claims 1–15, 18, 24, 28, and 29 are cancelled, claims 16, 22, 30, and 31 are amended, and claim 32 is added as a new claim.
Claim Objections
Claim 16 is objected to for the following informalities:  the first amendment of claim 16 includes the language, “prior to apply.”  Examiner interprets this as a grammatical error that should read:  “prior to applying.”  Appropriate correction is required.  Claim 16 also includes the language, “reconstruction samples.”  Examiner interprets this language should be “reconstructed samples.”  Appropriate correction is required.  Claim 16 further includes the language, “apply a smooth filter,” which Examiner interprets should be “apply a smoothing filter.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
Claims 16, 22, and 30 are rejected under 35 U.S.C. 112(a) as failing the written description requirement.  Specifically, Applicant’s amendment of those claims says that a determination of whether smoothing filtering is applied to a reference sample line is based on the distance of the reference sample line.  There is nothing in Applicant’s Specification that describes that feature.  Applicant has failed to particularly point out applicable sections of the original disclosure supporting the amendments to claim 31.  “New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirements.”  MPEP 2163(I)(B).  “[W]ith respect to newly added or amended claims, applicant should 
Claim 31 is rejected under 35 U.S.C. 112(a) as failing the written description requirement.  Specifically, Applicant’s amendment of claim 31 says that only an adjacent line can be chosen for intra prediction regardless of size and shape.  There is nothing in Applicant’s Specification that describes that feature as what Applicant invented.  In fact, the claim language directly contradicts Applicant’s own published paragraph [0118], and Examiner’s interpretation, which was consistent with that paragraph, to advance an unsupported amendment that is clearly meant to get around the prior art.  See also Applicant’s published paragraph [0132].  In any event, Applicant has failed to particularly point out applicable sections of the original disclosure supporting the amendments to claim 31.  “New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirements.”  MPEP 2163(I)(B).  “[W]ith respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.”  MPEP 2163(II)(A).  See also MPEP 2163(II)(A)(3)(b).
Claim 32 is rejected under 35 U.S.C. 112(a) as failing the written description requirement.  Applicant has failed to particularly point out applicable sections of the original disclosure supporting the amendments to claim 31.  “New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirements.”  MPEP 2163(I)(B).  “[W]ith respect to newly added or amended claims, applicant should show support in the 
Response to Arguments
On page 7 of the Remarks, Applicant contends, “according to the claimed feature, the smoothing filter is applied if the adjacent reference sample line is selected.”  Examiner finds Applicant’s argument is spurious because it does not argue that which is claimed.  Accordingly, Examiner is not persuaded of error.
On page 8 of the Remarks, Applicant contends Li is “silent on using the distance of the reference sample line to determine whether to apply the smooth filtering.”  Examiner finds Applicant’s Specification is likewise silent on such a feature.  Because Applicant avers a distinction for which Applicant has no support, Examiner is unpersuaded of error.  Furthermore, Examiner disagrees Li is silent on such a feature.  As explained in the preceding Office Action, Li teaches that non-adjacent reference sample lines may be subject to filtering.  Because non-adjacent reference lines are lines who are farther away from the current block than the immediately adjacent line, Examiner finds the importance of the non-adjacency taught by Li teaches to the skilled artisan considering distance when determining whether smoothing filters are applied.  For at least the above two reasons, Examiner is not persuaded of error.
On page 9 of the Remarks, Applicant contends Li is merely teaching using in-loop filters, and particularly the deblocking filter, for filtering reference lines and that such a teaching is deficient because deblocking filters only work across block boundaries, which are different from filtering within a reference line.  Such an argument completely overlooks what Li teaches.  Li is only saying that the reference line filtering is 
On pages 10–12 of the Remarks, Applicant repeats arguments concerning why Applicant believes various other sections of the prior art references do not teach or suggest basing a determination on whether filtering takes place on a distance of the reference sample line from the current block.  As explained above, Examiner disagrees with this argument because (1) Applicant’s does not have support for the alleged distinction; and (2) Li teaches the feature as explained, supra.
Other claims are not argued separately.  Remarks, 12–13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19–23, 25–27, 30, and 32 rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0141318 A1) and Karczewicz (US 2016/0345030 A1).
Regarding claim 16, the combination of Li and Karczewicz teaches or suggests a method for decoding (Examiner finds the skilled artisan treats encoding and decoding as the same or substantially similar; Li, e.g. Abstract, ¶¶ 0048, 0125, 0155, 0157, etc.: using encoding/decoding as one in the same for purposes of describing the art) a video, the method comprising:  decoding enabling information whether a prediction method based on multiple reference sample lines is enabled or not (Li, ¶ 0160:  teaches intra-prediction of a current block using reference rows or columns according to intra prediction mode; However, Li does not appear to explicitly describe an enable/disable flag for controlling whether multi-line mode is used; Karczewicz, ¶ 0117:  remedies Li’s deficiency in teaching that it is within the level of skill in the art to utilize an enable/disable flag when proposing new intra-prediction modes); when the enabling information indicates that the prediction method is enabled (see above), decoding index information from a bitstream, the index information indicating a reference sample line among a plurality of reference sample lines (Li, ¶ 0155:  teaches coding a reference line index in the bitstream); deriving, based on the index information, reference samples included in the reference sample line (Li, ¶ 0155:  teaches intra-prediction reference lines are identified by the reference line index value; see also Li, ¶ 0153:  describing the step as “selecting” (see previous version of the claim using “selecting” rather than “deriving”; Because Applicant used the terms interchangeably, Examiner finds no difference between the claimed subject matter and the prior art; Li, ¶ 0131:  teaches the reference lines have reference samples contained within the reference lines that are “derived”), the reference samples being derived from reconstruction samples prior to apply an in-loop filter (Li, ¶ 0012:  teaches ; determining whether to apply a smooth filter to the reference samples included in the reference sample line (Li, ¶¶ 0009 and 0100:  teaches smoothing filters used for samples in non-adjacent reference lines, i.e. based on a particular type of reference line; Li, Fig. 43:  explains filtering occurs only for reference lines that have an index that is not zero, i.e. outside an adjacent reference line; Li, ¶ 0186:  teaches an example of reference line filtering, importantly explaining the reference line index 1, for a non-adjacent reference line, is subjected to the filtering; Li, ¶ 0193:  explains that a filtered reference line could receive a different reference line index indicating it is a filtered reference line; see also Li, ¶¶ 0188 and 0201); determining an intra prediction mode (Li, ¶ 0160:  teaches intra-prediction of a current block using reference rows or columns according to intra prediction mode); and performing intra prediction for the current block based on filtered or unfiltered reference samples and the intra prediction mode (Li, ¶ 0160:  teaches intra-prediction of a current block using reference rows or columns according to intra prediction mode), wherein determination of whether to apply the smoothing filter to the reference samples is based on a distance of the reference sample line from the current block (Li, ¶¶ 0009 and 0100:  teaches smoothing filters used for samples in non-adjacent reference lines, i.e. based on a distance of reference line; Li, Fig. 43:  explains filtering occurs only for reference lines that have an index that is not zero, i.e. outside an adjacent reference line; Li, ¶ 0186:  teaches an example of reference line filtering, importantly explaining the reference line index 1, for a non-adjacent reference line, is subjected to the filtering; Li, ¶ 0193:  explains that a filtered reference line could , and wherein when it is determined to apply the smoothing filter, a reference sample included in the reference sample line is filtered by using neighboring reference samples included in the same reference sample line (Li, ¶ 0186:  teaches reference line sample filtering wherein the filtering only uses neighboring samples within the reference line; Li, ¶ 0186:  explains the filtering is a 1D filter using only the sample values within the reference line; Examiner notes the example of [1,2,1]/4 also teaches the samples are neighbors).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Li, with those of Karczewicz because both references are drawn to the same field of endeavor (classified in same area), because both references are drawn to enabling a certain type of intra-prediction mode (even as particular as an intra-prediction mode utilizing reference line indexes, see Karcewicz, ¶ 0135), and because, as Karczewicz demonstrates in paragraph [0117], it would have been obvious for one of ordinary skill in the art to implement an enable/disable flag to control whether or not a particular intra-prediction mode is used.  This rationale applies to all combinations of Li and Karczewicz used in this Office Action unless otherwise noted.
Regarding claim 17, the combination of Li and Karczewicz teaches or suggests the method of claim 16, wherein in case that an index of the reference sample line is greater than a pre-determined value a non-directional prediction mode is not set as the intra prediction mode but another prediction mode different from the non-directional prediction mode is set as the intra prediction mode, the non-directional prediction mode comprising at least one of DC mode or Planar mode (Li, ¶ 0133:  teaches that for reference line indexes greater than 0 (i.e. non-adjacent reference lines – see Li, ¶ 0140: explaining a reference line index value greater than zero means a non-adjacent reference line), only angular prediction modes are used; In other words, non-angular prediction modes, i.e. DC mode and planar mode, do not use non-adjacent reference lines (index > 0); Li, ¶ 0003:  explains DC mode and planar mode are not directional, i.e. non-angular prediction modes).
Regarding claim 19, the combination of Li and Karczewicz teaches or suggests the method of claim 16, wherein if an unavailable reference sample is included in the reference sample line, the unavailable reference sample is replaced with an available reference sample included in the reference sample line (Li, ¶ 0274:  teaches repeating a sample in a reference line to fill an unavailable reference sample).
Regarding claim 20, the combination of Li and Karczewicz teaches or suggests the method of claim 16, wherein when the intra prediction mode of the current block has a direction of top-right diagonal or bottom-left diagonal, a prediction sample resultant from the intra prediction is modified by using a reference sample included in a neighboring block adjacent to the current block 
Regarding claim 21, the combination of Li and Karczewicz teaches or suggests the method of claim 20, wherein the reference sample comprises at least one of a sample toward a reverse direction of the intra prediction mode (Li, Fig. 20l and ¶ 0228:  teaches that for the top-right diagonal directions of intra prediction, a residue compensation using a sample from a block neighboring the current block is used, wherein the direction of the modifying reference sample is opposite the intra-prediction direction; Li, Fig. 20h and ¶ 0222:  teaches the same as above, but for bottom-left diagonal intra-prediction angles).
Claim 22 lists the same elements as claim 16, but is drawn to an encoding method, rather than the corresponding decoding method.  Because encoding and decoding processes essentially mirror each other in the art, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 23 lists the same elements as claim 17, but is drawn to an encoding method, rather than the corresponding decoding method.  Because encoding and decoding processes essentially mirror each other in the art, the rationale for the rejection of claim 17 applies to the instant claim. 
Claim 25 lists the same elements as claim 19, but is drawn to an encoding method, rather than the corresponding decoding method.  Because encoding and decoding processes essentially mirror each other in the art, the rationale for the rejection of claim 19 applies to the instant claim.
Claim 26 lists the same elements as claim 20, but is drawn to an encoding method, rather than the corresponding decoding method.  Because encoding and 
Claim 27 lists the same elements as claim 21, but is drawn to an encoding method, rather than the corresponding decoding method.  Because encoding and decoding processes essentially mirror each other in the art, the rationale for the rejection of claim 21 applies to the instant claim.
Claim 30 lists the same elements as claim 16, but is drawn to a CRM rather than the method.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Regarding claim 32, the combination of Li, Karczewicz, and Chen teaches or suggests the method of claim 16, wherein an index of the reference sample line specified by the index information is shared to the other partitions that are included in the same coding block as the current block (Li, ¶ 0006:  teaches the reference line index information can be subject to prediction (i.e. have a predictor) such that a neighboring partition can share the same reference line index; see also Li, ¶ 0155:  teaching a different embodiment of sharing a reference line index, but which illustrates the breadth of the interpretations available).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Karczewicz, and Chen (US 2018/0131962 A1).
Regarding claim 31, the combination of Li, Karczewicz, and Chen teaches or suggests the method of claim 16, wherein in case that the current block is one of partitions generated by applying either a horizontal directional partitioning or a vertical directional partitioning to a coding block (Examiner interprets this feature as , only an adjacent reference sample line among the plurality of reference sample lines can be utilized for the intra prediction regardless of a size and a shape of the current block (Li’s disclosure only applies multiple reference lines (MRL) in the case of square blocks; The skilled artisan knows non-square blocks are a special case that requires further configuration of the new approach; see Li, ¶¶ 0004–0006; Examiner finds that this claim merely recognizes that non-square blocks would require a reworking of the prior art MRL approach and thus disables MRL rather than tweak MRL to handle non-square blocks; Examiner finds this obvious in view of the level of skill in the art especially in view of the complexities introduced by MRL and the motivation to simplify the evaluation of MRLs as demonstrated in Li, ¶¶ 0317–0341:  describing encoder-side decisions and rough-mode decisions (RMD) that simplify an otherwise exhaustive search/evaluation; While Li likely suggest alone turning off MRL for non-square blocks, Examiner finds the teachings of Chen further bolsters the finding of obviousness; Specifically, Chen, ¶ 0027:  explains the propriety of including or excluding certain samples as reference samples for non-square blocks, especially for DC and planar modes; Therefore, the combination of Li and Chen teaches non-square portioning would motivate the skilled artisan to disable MRLs until further considerations were explored, which is all Applicant is accomplishing through this claim), and wherein in case that the current block is the same as the coding block, one of the plurality of reference sample lines can be utilized for the intra prediction (Examiner finds this limitation explains very simply 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Li and Karczewicz, with those of Chen, because all three references are drawn to the same field of endeavor, because the references are drawn to adjusting certain types of intra-prediction modes, and because such a combination represents a combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Li, Karczewicz, and Chen used in this Office Action unless otherwise noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al., "Multiple Reference Line Coding for Most Probable Modes in Intra Prediction," 2019 Data Compression Conference, 2019.  This reference does not have a “good” date, but explains, “To reduce complexity arising from additional lines to be checked at encoder side, we further propose to restrict the MRL to angular most probable modes (MPMs) only.” (emphasis added).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481